Response to Amendment
The pre-amendment filed on January 23, 2022 does not comply with the requirements of 37 CFR 1.72 and 1.121(h) because each of the proposed amendments to the specification and abstract fails to begin on a sperate page.  Instead they are combined a single document and thus have not been entered.  See US 2021/0129902 A1. 

Drawings
Figures 29 & 30 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

The drawings are objected to because:
At each of Figs. 2, 8-11, 13, 17b, 18b & 26-28, elastic members 20, 21 are drawn with an inappropriate cross hatch pattern.  Elastic members 20, 21 are made from rubber and/or elastomer (see paragraphs 0043 & 0050).  See MPEP 608.02 for the appropriate pattern(s) to depict such material.
They fail to show a torque transmission joint comprising every limitation of claim 5.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because at paragraph 0086, Figs.2-18 are alleged to depict a second example.  Whereas previously they’re described as depicting a first example.

The abstract of the disclosure is objected to because it includes more than one paragraph and begins with a phrase that can be implied.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 5 recites, “each of the plurality of preliminary pieces is arranged inside a range in the circumferential direction sandwiched between a central position in the circumferential direction of one convex section of the convex sections of the end section side concave-convex sections, and a central position in the circumferential direction of another convex section adjacent to the one convex section of the convex sections of the end section side concave-convex sections.”  Aside from where the claim is parroted in the summary, there is no description, much less enabling disclosure, of a torque transmission joint having such features.  No working example of the claimed invention is provided.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2, line 12 recites the limitation, “circumferential gaps”.  It is unclear if these gaps are the same as or different from those recited in line 8.

Claim Rejections - 35 USC § 102
Claims 1 & 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kneeshaw, US 7,658,678.  Kneeshaw discloses a torque transmission joint (10) comprising: 
an intermediate transmission member (14); and a pair of end section transmission members (12a, 12b), wherein the intermediate transmission member has an intermediate concave-convex section in which concave sections (39) and convex sections (37) are alternately arranged on a circumferential surface on one side in a radial direction; 
the pair of end section transmission members is arranged in an axial direction of the intermediate transmission member, and each of the pair of end section transmission members includes an end section side concave-convex section in which concave sections (24) and convex sections (22) are alternately arranged on a circumferential surface on another side in the radial direction, and a preliminary engagement section (configured by a plurality of alternately arranged preliminary pieces 20) provided at an end section in the axial direction of a side where the pair of end section transmission members are close to each other; 
the convex sections (22) of the end section side concave-convex sections engage (see “mesh” at col. 4, line 38) with the concave sections (39) of the intermediate concave-convex section; and 
the preliminary engagement sections of the pair of end section transmission members engage with each other in a state with circumferential gaps interposed therebetween (col. 4, lines 26-30; see also gaps 60 at Fig. 5).

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Kneeshaw.  The admitted prior art at Figs. 29 & 30 shows an electric power steering device comprising every limitation of the claim including a torque transmission joint (13,. 14), but does not expressly disclose the torque transmission joint comprising every limitation of claim 1.  As noted above, Kneeshaw discloses a torque transmission joint (10) comprising every limitation of claim 1 and teaches at col. 2, lines 19-23 using such joint to provide excellent torsional load capacity, fail-safe operations and torsional vibration damping all in a compact package.  It would have been obvious to one of ordinary skill in the art to modify the electric power steering device of the admitted prior art by making its torque transmission joint with every limitation of claim 1 in order to provide excellent torsional load capacity, fail-safe operations and torsional vibration damping all in a compact package as taught by Kneeshaw.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Firth discloses a torque transmission joint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679